                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


    KRISTAL CHAVEZ,
    also known as KRISTAL CHAVES,

                               Plaintiff,
                                                                    OPINION and ORDER
         v.
                                                                         18-cv-482-jdp
    ACE DEBT RECOVERY, LLC,
    and KWIK TRIP, INC.,

                               Defendants.


        This case brought under the Fair Debt Collection Practices Act and the Wisconsin

Consumer Act arises out of a debt that plaintiff Kristal Chavez owes defendant Ace Debt

Recovery, LLC. Chavez alleges that Ace obtained a default judgment and garnishment order

against her in Arizona state court and then began to garnish her wages from her employer,

defendant Kwik Trip, Inc. Chavez contends that defendants violated the FDCPA and WCA by

failing to “domesticate the foreign Arizona judgment” in Wisconsin (where she lives and works)

before enforcing it. Dkt. 13, ¶ 14.

        Ace moves to dismiss Chavez’s amended complaint. Dkt. 14.1 Ace relies on the Rooker-

Feldman doctrine, which prohibits federal district courts from reviewing civil judgments entered

by state courts. Harold v. Steel, 773 F.3d 884, 885 (7th Cir. 2014) (citing Rooker v. Fidelity Trust

Co., 263 U.S. 413 (1923), and District of Columbia Court of Appeals v. Feldman, 460 U.S. 462

(1983)). Although courts sometimes struggle in determining the scope of the doctrine, this case

is readily resolved by existing precedent.


1
 Ace moved to dismiss Chavez’s original complaint on the same ground, Dkt. 11, but Chavez
mooted that motion by filing an amended complaint.
        The court of appeals held in Harold that “garnishment orders enforcing a judgment are

final and appealable,” so the Rooker-Feldman doctrine bars lawsuits challenging such orders. 773

F.3d at 886–87. See also Lewis v. BNSF Ry. Co., 671 F. App’x 386, 387 (7th Cir. 2016) (“[T]he

Rooker-Feldman doctrine divests [the district court] of subject-matter jurisdiction to review the

[state] court’s orders garnishing [the plaintiffs’] wages.”). Because Chavez acknowledges that

she is challenging the Arizona garnishment order, the Rooker-Feldman doctrine applies to this

case.

        Chavez contends that the garnishment order is invalid because Ace obtained the order

from Arizona rather than Wisconsin, in violation of Wisconsin law. But this court has held in

multiple cases that the Rooker-Feldman doctrine applies even when the garnishment order comes

from another state and even when the plaintiff contends that the order is procedurally

defective. Nichols v. GFS II LLC, No. 15-cv-58-wmc, 2016 WL 2757453, at *2 (W.D. Wis.

May 12, 2016) (“[A] plaintiff’s claims based on injuries due to [a] defendant’s extra-territorial

garnishment of wages [a]re barred by the Rooker-Feldman doctrine.”); Kobilka v. Cottonwood Fin.

Wisconsin, LLC, No. 14-cv-268-wmc, 2015 WL 1137471, at *3–4 (W.D. Wis. Mar. 12, 2015)

(Rooker-Feldman doctrine applied because “all of plaintiff’s claims seek to relitigate the state

court garnishment action, in which both [the plaintiff] and her employer apparently waived or

lost any assertion that the state court lacked personal jurisdiction over them or any other

challenge [plaintiff] may have raised”); Jung v. Cottonwood Fin. Wisconsin, LLC, No. 14-cv-241-

jdp, 2015 WL 106227, at *4 (W.D. Wis. Jan. 7, 2015) (“The Rooker–Feldman doctrine applies

in [this] case because defendants sought a state court’s permission to garnish wages paid by an

out-of-state employer.”). Harold also made it clear that a plaintiff cannot avoid the

Rooker-Feldman doctrine by alleging procedural deficiencies in the state court’s order. 773 F.3d


                                               2
at 887 (doctrine applies even when “the state court . . . use[s] constitutionally forbidden

procedures to reach its judgment”). See also Andress v. Daubert Law Firm, LLC, 667 F. App’x

154, 155 (7th Cir. 2016) (Rooker-Feldman doctrine barred FDCPA claim that garnishment order

was defective because the plaintiff was not properly served).

       Chavez does not distinguish or discuss or any of these cases in her brief, even though

Ace relied on both Harold and Kobilka in its motion. And she doesn’t cite any contrary authority

either. She does not deny that she had an opportunity to object to Ace’s garnishment

application. Ariz. Rev. Stat. Ann. § 12-1598.07 (“A party who has an objection to the writ of

garnishment, the answer of garnishee or a nonexempt earnings statement may file a written

objection and request for hearing.”).

       Chavez’s only argument is that “a Wisconsin order was never entered,” so “there is no

Wisconsin judgment that Plaintiff seeks to attack.” Dkt. 21, at 3. But that is beside the point.

The question is whether Chavez is challenging a final order of a state court; it does not matter

which state that order comes from. Chavez’s observation that there is no Wisconsin judgment

is simply a reflection of her belief that the garnishment order is invalid because it is procedurally

defective. Because both the court of appeals and this court have squarely rejected that

argument, the court will grant Ace’s motion to dismiss.




                                                 3
                                         ORDER

      IT IS ORDERED that defendant Ace Recovery, LLC’s motion to dismiss the amended

complaint, Dkt. 14, is GRANTED and this case is DISMISSED for lack of jurisdiction. The

motion to dismiss the original complaint, Dkt. 11, is DENIED as moot.

      Entered December 20, 2018.

                                         BY THE COURT:

                                         /s/
                                         ________________________________________
                                         JAMES D. PETERSON
                                         District Judge




                                            4
